Case: 19-41053      Document: 00515505899         Page: 1    Date Filed: 07/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 19-41053                              July 28, 2020
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DANI JOEL SUQUE-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:19-CR-1444-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Dani Joel Suque-Ramos appeals his 24-month sentence for illegal
reentry. His guidelines range was 2 to 8 months of imprisonment. The district
court upwardly departed pursuant to U.S.S.G. § 2L1.2, comment (n.6) and
U.S.S.G. § 4A1.3, p.s. Suque-Ramos asserts that his sentence is substantively
unreasonable. He maintains that “the district court gave undue, significant




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-41053     Document: 00515505899       Page: 2    Date Filed: 07/28/2020


                                   No. 19-41053

weight to [his] sole criminal conviction, a misdemeanor, and insufficient weight
to the fact that this was [his] first conviction for illegal reentry.”
      This court reviews “the substantive reasonableness of the sentence
imposed under an abuse-of-discretion standard.” Gall v. United States, 552
U.S. 38, 51 (2007). In reviewing an upward departure, this court evaluates
both “the district court’s decision to depart upwardly and the extent of that
departure for abuse of discretion.” United States v. Zuniga-Peralta, 442 F.3d
345, 347 (5th Cir. 2006) (internal quotation marks and citation omitted). There
is no abuse of discretion if the district court’s reasons for departing advance
the objectives of 18 U.S.C. § 3553(a)(2) and are justified by the facts of the case.
Id.; see also United States v. Zelaya-Rosales, 707 F.3d 542, 546 (5th Cir. 2013).
      In explaining its sentencing decision, the district court expressed its
concern with Suque-Ramos’s prior conviction for sexual intercourse with a
minor and his immediate return to the United States following his prior
removal. The district court concluded that a departure was necessary in this
case to protect the public from further crimes by Suque-Ramos, to deter him
from engaging in further criminal conduct, to promote respect for the law, and
to provide just punishment for the offense.           Accordingly, the departure
sentence advances the relevant objectives of § 3553(a)(2) and is justified by the
facts. The district court did not abuse its discretion. See Zuniga-Peralta, 442
F.3d at 347. The judgment of the district court is AFFIRMED.




                                         2